DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-16 include the limitation that the antireflective coating is clear and does not exhibit haziness but nowhere is this clearly supported in the specification as originally filed. 

Similarly, the specification does not mention that the coating “does not exhibit haze” nor is there any discussion of haze transmission at all. Additionally, this is a negative limitation and even though the specification does not recite the presence of haze, the mere absence of a positive recitation is not basis for an exclusion (see MPEP 2173.05). Further, the limitation is very vague and absent any clear discussion in the specification of what is meant by “does not exhibit haze”, one cannot ascertain the scope. For example, does the limitation mean that there is no visible detection of haze but that some non-detectable haze can still be present or does it mean completely free of haze. 
Claims 10-12 are also rejected for containing new matter because the specification does not support the second layer of claim 1 comprising a transparent conductive sheet to reduce emissivity, the sheet comprising ITO nor the second layer comprising a transparent conductive material include small scale structures with a length as claimed.
While the specification does describe a layer comprising a transparent conductive sheet to reduce emissivity, the sheet comprising ITO and a layer comprising a transparent conductive material include small scale structures, the specification teaches this layer being a “third” layer on the second layer from claim 1 and not the 
Additionally, claim 12 is also rejected for containing new matter because there is no support in the specification for the structures having a length of the exact value of “at least two microns”. Instead, the specification only teaches a length of “a few microns”. It is noted that “at least two” is an open ended range which would not be supported by a mere recitation of “a few microns” because one having ordinary skill would readily understand “few” to be just a small number which is not open ended. 
Claim 15 is also rejected for containing new matter because the specification does not support the limitation “does not cover a display or screen”. Specifically, the specification does not mention at all that the coating with the substrate comprising a glass does not cover a display or screen. Additionally, this is a negative limitation and even though the specification does not recite the coating with substrate comprising glass covering a display or screen, the mere absence of a positive recitation is not basis for an exclusion (see MPEP 2173.05).


 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-16 are rejected because the limitation that the antireflective coating is clear and does not exhibit haziness is indefinite. 
Initially, does “clear” mean that the coating has to have some degree of visible transmission, does it just have to be free of opaqueness, etc.? Given that specification does not mention the coating being “clear” nor any visible transmission properties at all, one having ordinary skill cannot ascertain the meaning of the term and it is unclear how much clarity the prior art would have to have to meet the limitation of being “clear”. 
Further, it is unclear what is meant by “does not exhibit haziness”. Specifically, the limitation is very vague and absent any clear discussion in the specification of what is meant by “does not exhibit haze”, one cannot ascertain the scope. For example, does the limitation mean that there is no visible detection of haze but that some non-detectable haze can still be present or does it mean completely free of haze. Additionally it is noted that Applicant allow for their coating to have up to 3.5 % reflection and one having ordinary skill would reasonably conclude at such reflectance, some haze would be expected. As such, absent a clear discussion in the specification of what is meant by the phrase, it is unclear how much haze a prior art would have to have meet the limitation.  
Given the indefiniteness of the claim, prior art cannot presently be applied. 
 


Response to Arguments
Applicant’s arguments filed April 8, 2021 have been considered but are moot in view of new grounds of rejection.

	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784